DETAILED ACTION
This Office Action is with regard to the most recent papers filed 4/30/2021.

Allowable Subject Matter
Claims 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 18 and 30, the closest prior art of record, as provided in the Office Action mailed 2/18/2021, fails to fairly teach or suggest the specific process for identifying a network device based on the claimed criterion, then evaluating the analysing to provide feedback to a user by determining, for each network device identified on the basis of the criteria, a separate confidence value for each criterion, determining for each identified network device an overall confidence value from the confidence values of all the analysed criteria, and determining the overall confidence value by forming an arithmetic mean, by forming a median, by forming a geometric mean, by forming a harmonic mean, by forming a quadratic mean, or by forming a cubic mean from the confidence values of the individual criteria; and providing the overall confidence value to the user (the prior art of record, as provided in the Office Action mailed 2/18/2021 instead would use any confidence for the identification, itself.  Thus, no prior art of record fairly teaches or suggest the specific combination of analysing the extracted data to determine which of the network devices has sent the received data then evaluating the results, as in the instant claims, as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444